Citation Nr: 0304337	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

Entitlement to a compensable rating for residuals of a right 
knee injury.

[The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Navy from March 1969 to April 1973.  The record 
indicates he also served on inactive duty in the U.S. Naval 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which denied service 
connection for bilateral hearing loss, and continued a 
noncompensable rating for residuals of a right knee injury.  
In the same decision, the RO increased the evaluation of the 
veteran's service-connected residuals of a right hand injury 
to 10 percent disabling.  In his notice of disagreement with 
the September 2001 decision, the veteran specifically limited 
his appeal to the issues of service connection for bilateral 
hearing loss and entitlement to a compensable rating for 
residuals of a right knee injury.  

By a January 2002 decision, the RO denied the veteran's 
September 2001 claim of service connection for tinnitus.  He 
did not file a notice of disagreement with that decision.  
Hence, that issue is not before the Board.  

In March 2002, the veteran requested a hearing before a 
Veteran's Law Judge in Washington, DC.  Such hearing was 
scheduled for September 27, 2002, but by written 
correspondence received from his representative in August 
2002, the veteran canceled the hearing request.  

[The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral hearing 
loss pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing that 
issue.]



FINDING OF FACT

The veteran's residuals of a right knee injury are manifested 
by subjective complaints of pain and weakness, but are 
asymptomatic on objective examination.  


CONCLUSION OF LAW

A compensable rating for residuals of a right knee injury is 
not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The RO did not refer to the explicit provisions of the VCAA 
when it initially adjudicated the issue of entitlement to a 
compensable evaluation for residuals of a right knee injury 
in September 2001.  After reviewing the claims folder, the 
Board finds that there has been substantial compliance with 
the pertinent mandates in the VCAA and implementing 
regulations.  This particular claim has been reviewed on its 
merits, and well-groundedness is not an issue.  In the 
September 2001 decision, and in a January 2002 statement of 
the case, the veteran was given notice of the evidence 
necessary to substantiate his claim, and of what was of 
record.  VA's duty to notify includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In letters from the RO dated in July and November 
2001, the veteran was notified what evidence he needed to 
submit in order to substantiate his claim, and what evidence 
VA would obtain.  The letters explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The November 
2001 letter advised the veteran of the VCAA.  

The RO has obtained the veteran's service medical records, 
all identified records from private medical care providers, 
and he has been accorded a VA examination.  There is no 
indication that there is any relevant evidence outstanding.  
In sum, development is complete to the extent possible; and 
VA's duties, including those mandated by the VCAA, are met.  

Background

Essentially, the veteran contends that the service-connected 
right knee disability is sufficiently severe to warrant a 
compensable rating.  The RO granted service connection for a 
right knee disability, rated noncompensable, in June 1973.  
Service medical records show the veteran injured his right 
knee in service when, in November 1971, a pump on which he 
was working slipped and struck the inner aspect of his right 
knee.  He subsequently received treatment in service for 
right knee tenderness and swelling.  VA examination in May 
1973 revealed that the right knee exhibited a full range of 
motion, and the veteran had no discomfort on internal 
external rotations of the right knee.  He reported that he 
had no trouble with his right knee during the previous year.  
The diagnosis, in pertinent part, was right knee sprain with 
minimal disability.  

On VA examination in August 2001, the veteran complained that 
his right knee occasionally ached, especially after extensive 
bending or kneeling.  Examination revealed that the veteran's 
feet showed no sign of abnormal weight bearing, and he 
required no devices to assist in ambulation.  His posture and 
gait were normal, and there was no limitation of function of 
standing or walking.  The appearance of both knee joints was 
normal with full range of motion.  Range of motion of both 
knees was from zero to 140 degrees on flexion, bilaterally, 
and extension was to zero degrees bilaterally.  Drawer and 
McMurray tests on both knees were normal.  There was no pain, 
weakness, incoordination, fatigue, or lack of endurance in 
either knee.  X-ray studies of the right knee were normal, 
and there were no constitutional signs of arthritis in either 
knee.  The diagnosis was "status post sprain of the right 
knee.  This knee condition is resolved."  

In an April 2002 letter, the veteran reported that right knee 
weakness and pain prevented him from engaging in recreational 
activities such as hiking, running, hunting, and athletic 
activities.  He stated that it had become difficult climbing 
and descending stairs, and his right knee condition 
interfered with climbing on and around the equipment he works 
on.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A review of the record indicates that, when the RO granted 
service connection for residuals of a right knee injury in 
June 1973, the disability was rated under Code 5257, which 
provides criteria for rating knee impairment with recurrent 
subluxation and lateral instability.  In the September 2001 
rating decision, the RO evaluated the veteran's knee 
disability by analogy under Code 5259, which provides 
criteria for rating knee impairment where there was 
symptomatic removal of semilunar cartilage.  However, the 
record is devoid of any evidence that the veteran ever 
underwent a surgical procedure on his right knee.  Thus, the 
Board finds that rating under the previous code (5257), with 
consideration of other potentially applicable codes, is more 
appropriate.  

Code 5257 provides that knee impairment with recurrent 
subluxation and lateral instability warrants a 10 percent 
rating when slight, a 20 percent rating when moderate, and a 
30 percent rating when severe.  38 C.F.R. § 4.71a.

Code 5260 provides for a zero percent rating when flexion is 
limited to 60 degrees;  a 10 percent rating when flexion is 
limited to 45 degrees; 20 percent when flexion is limited to 
30 degrees; and 30 percent when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a

Under Code 5261, limitation of extension of a leg is rated 
zero percent when limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees; 
30 percent when limited to 20 degrees; 40 percent when 
limited to 30 degrees; and 50 percent when limited to 45 
degrees.  38 C.F.R. § 4.71a

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the evidence as a whole (most significantly the 
findings on VA examination in August 2001) reflects that the 
range of motion of the veteran's right knee is normal, i.e., 
from 0 degrees extension to 140 degrees flexion on 
examination in August 2001.  There is no evidence that 
flexion of the right knee is limited to 45 degrees or less, 
so as to warrant a compensable rating under Code 5260.  
Likewise, the evidence does not show that extension of the 
right knee is limited at 10 degrees or more, so as to warrant 
a compensable rating under Code 5261.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath, 1 Vet. App. at 592.

The Board notes the veteran's accounts of right knee pain and 
the effects of that pain on his daily and recreational 
activities.  VA examination noted he complained of right knee 
pain, and he has reported limitations in daily activities 
such as climbing and descending stairs, hiking, running, and 
participation in athletic activities.  However, there is no 
objective evidence that right knee pain limits flexion or 
extension of the right leg to any degree.  The medical 
evidence does not show that the veteran has any subluxation 
or instability of the right knee, and is also negative for 
any functional impairment, including due to pain.  VA 
examination has shown no evidence of heat, redness, swelling, 
effusion, instability, or objective weakness.  X-ray studies 
were negative for degenerative changes or other abnormality 
of the right knee.  The examiner expressly noted that the 
veteran's "knee condition is resolved."  Because clinical 
findings are negative for subluxation, instability, laxity, 
effusion, locking, limitation of motion, or objective 
weakness, there is simply no basis for the assignment of a 
compensable rating under the applicable Codes, i.e., 5257, 
5260, or 5261.  

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The evidence 
provides no basis for a compensable rating.  Competent 
evidence establishes conclusively that the disability is 
resolved, and causes no impairment..  

The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of the 
evidence is against the claim.
ORDER

A compensable rating for residuals of a right knee injury is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

